Citation Nr: 1456279	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-23 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a traumatic dental condition, for the purpose of receiving VA compensation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served in active duty from April 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued in January 2012 by the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma, which denied service connection for a dental condition, for the purpose of receiving VA compensation.

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  The hearing transcript is associated with the Veteran's paperless claims file.

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claims (Virtual VA and Veterans Benefits Management System (VBMS)).  VBMS does not contain any documents and Virtual VA contains the Board hearing transcript and other duplicative documents.

Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for service connection is also considered a claim for VA outpatient dental treatment.  In this case, the RO only adjudicated the Veteran's claim with respect to receiving VA compensation and did not adjudicate in the first instance whether the Veteran was entitled to VA outpatient dental treatment.  The Veteran testified at the Board hearing that he would like to get assistance in getting his teeth fixed.  See Board Hearing Transcript at 6.  The Board will consider the Veteran's claim for entitlement to service connection for a dental condition for the purpose of VA monetary compensation and refers to the RO the issue of the Veteran's claim for the purpose of VA outpatient dental treatment.

The issue of entitlement to service connection for a dental condition for treatment purposes only has been raised by the record during the Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.


FINDING OF FACT

There is no probative evidence the Veteran lost any teeth during his military service due to dental trauma that resulted in loss of substance of the body of the maxilla or mandible.


CONCLUSION OF LAW

The criteria for service connection for a traumatic dental condition for purposes of receiving VA monetary compensation are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

Before addressing the merits of the dental condition issue decided below, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman at 486. 

A VCAA letter sent to the Veteran in June 2011 addressed all notice elements listed under 3.159(b)(1).  The June 2011 letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed him as to how VA determines the appropriate disability evaluation and effective date. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his dental condition claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claims during the course of this appeal.  The Veteran has not identified by name and address any sources for dental treatment he received since service separation.  The RO has obtained service treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Veteran was not provided with an examination with regard to the claim for a traumatic dental condition.  Generally, a dental claim is rated on service records without a dental examination.  The Board does not find it necessary to remand for a VA examination and medical nexus opinion under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, as will be discussed in greater detail below, there is no finding of damage to the Veteran's maxilla or mandible due to trauma in service, so there exists no basis for establishing service connection for the purposes of compensation of a dental condition.  There is only a bald statement by the Veteran of in-service dental trauma.  Consequently, a VA medical opinion is not warranted, because there is no reasonable possibility that it can substantiate this claim.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required).  

With respect to the Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the undersigned VLJ noted that the issue was service connection for a dental condition.  The Veteran's representative affirmed the issue under consideration as noted by the VLJ.  The Veteran's representative and the VLJ asked questions to draw out evidence in support of the Veteran's service connection claim.  The Veteran testified to how he received his injury to his two large front teeth and his in service treatment to those teeth.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty to assist requirements and the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.  38 U.S.C.A. § 5103A. 

II. Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The Board considers potential entitlement to service connection for VA compensation purposes for the Veteran's claimed dental condition.  In this case, there are no statutory or regulatory provisions that might allow the Veteran to establish his entitlement to service connection for compensation purposes for his claimed residuals of dental trauma.  With respect to service connection for his missing teeth (#8 and #9), the regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (in the context of service connection for treatment purposes, see 38 C.F.R. § 3.381(a)); and teeth lost as a result of loss of substance of the body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease (in the context of service connection for compensation purposes).  See 38 C.F.R. § 4.150; Simmington v. West, 11 Vet. App. 41 (1998). 

The Veteran testified at the Board hearing that he was struck in the mouth from a falling wrench and broke his teeth.  See Board Hearing Transcript at 4.  The Veteran also testified that he received temporary dentures while in service.  Id. at 10.  The Veteran's dental records from service do not show that he sustained any damage during service to his maxilla (upper jaw bone) or mandible (lower jaw bone) from his claimed in-service dental trauma, let alone that he lost any teeth as a result of damage to the maxilla or mandible.  The service dental treatment records are silent with respect to dental treatments like dentures or replacement teeth.  The only other treatment the Veteran received were cleanings and fillings of cavities.  The service treatment records also do not document dental trauma.  While service treatment records document treatment for ingrown toenail, sore throat, nasal and chest congestion, back pain, shoulder pain, colds, etc., the records do not document any facial injuries resulting in tooth loss.  The service treatment records and service dental records do not substantiate the Veteran's account of losing his two front teeth while in service.  Unfortunately, the Board cannot find the Veteran's account credible because the evidence contemporaneous to service shows that when the Veteran presented for dental examinations, no loss of teeth due to trauma was documented.  The Board finds that the service records are more probative in regard to depicting the Veteran's condition at that time due to their proximity to service and they constitute as official federal records.  Thus, service connection may not be established for compensation purposes for missing teeth.  In light of the above discussion, the Board concludes that the evidence does not support the claim for service connection.

In summary, the Board finds that the Veteran does not have a compensable dental disorder.  There is no competent and credible evidence that the Veteran has any current dental disorder for which compensation is payable.  See 38 C.F.R. § 4.150.  Under these circumstances, the Board must deny the claim for service connection for a dental disorder, for compensation purposes.  The Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against the granting of the claim for service connection, that doctrine is not applicable and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for service connection for a traumatic dental condition, for the purpose of VA compensation, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


